PARKER, J.
Respondent has brought forward and discussed in his brief two of his four assignments of error appearing in the record.
Assignments of error Numbers Two and Four are not set out in his brief, and in support of them no reason or argument is stated or authority cited. They are taken as abandoned by respondent. Rule 28, Rules of Practice in the Supreme Count. 221 N.C. 544, 563; S. v. Clayton, ante, 261, 111 S.E. 2d 299.
His -assignment of error Number One is, he excepts to the findings of fact and conclusions of law of Judge Mallard finding him -in wilful contempt of court, and he excepte to the judgment, This is a broadside exception, which fails to point out any particular finding of fact, and does not -bring up for review tile sufficiency of the evidence to support the findings of fact. Kovacs v. Brewer, 245 N.C. 630, 97 S. E. 2d 96; Weaver v. Morgan, 232 N.C. 642, 61 S.E. 2d 916; Hickory v. Catawba County, 206 N.C. 165, 173 S.E. 56. However, there is substantial competent evidence to support Judge Mallard’s findings of fact, ‘and this being true, -Ms findings of fact are conclusive and not reviewable on appeal. Young v. Rollins, 90 N.C. 125; Wood Turning Co. v. Wiggins, 247 N.C. 115, 100 S.E. 2d 218, and cases there cited; 17 C.J.S., Contempt, Sec. 124(d). Assignment of error Number One is overruled.
Respondent’s assignment of error Number Three is that respondent was denied due process of law because ihe was denied the right to confront Patrolman Etheridge -and Sheriff Cottrell, and to cross-examine them. This -assignment of error is not based on any exception taken at the hearing. Respondent at the hearing was represented by counsel. There was no objection by respondent to the admission in evidence of the affidavits of Etheridge and Cottrell, no request that they be shriek-*423en out, and no request to confront Etheridge and Cottrell, 'and to cross-examine them. It would seem -to be fair inferences from the evidence that Patrolman Etheridge and Sheriff Cottrell were readily available as witnesses, if respondent had desired to .confront and to cross-examine either or both, and if he had made such a request, the Judge would have granted it. Under the facts here respondeat waived his constitutional right to confront Etheridge and Cottrell, and to cross-examine them. Upon authority of Harriet Cotton Mills v. Local Union No. 578, Textile Workers Union of America (AFL-CIO), Johnny Rose, et al., docketed here as Number 385, ante, 218, 111 S.E. 2d 457, which decided the precise question here presented, this assignment of error is overruled.
Judge Mallard’s findings of fact support his conclusions and his order based thereon. Erwin Mills v. Textile Workers Union, 234 N.C. 321, 67 S.E. 2d 372; Erwin Mills v. Textile Workers Union, 235 N.C. 107, 68 S.E. 2d 813; Wood Turning Co. v. Wiggins, supra; Henderson Cotton Mills v. Local Union No. 584, Textile Workers Union of America (AFL-CIO), Doug Rose, et al., docketed here as Number 393, supra. Respondent’s assignment of error Number Three is overruled. Judge Mallard’s order is
Affirmed.
Higgins, J., not sitting.